                        Case 2:19-cv-02578-CM-JPO Document 2 Filed 09/24/19 Page 1 of 2



                                         (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)



DORCAS AFFUL,                                                                            STEVEN A PRIDDLE MD, DIANE F WENDELKEN APRN,
                                                                                         REBEKA WEBER MD & WOMEN'S HEALTH GROUP PA,
                                                                                                                                                     Riley
                        (EXCEPT IN U.S. PLAINTIFF CASES)                                                                 (IN U.S. PLAINTIFF CASES ONLY)




              (Firm Name, Address, and Telephone Number)                                                 (If Known)

Shamberg Johnson & Bergman Chtd, 2600 Grand Boulevard Suite 550
Kansas City MO 64108 816 474-0004 474-0003 Facsimile

                                      (Place an X in One Box Only)                                                                                 (Place an X in One Box for Plaintiff
                                                                                       (For Diversity Cases Only)                                      and One Box for Defendant)

                                      (U.S. Government Not a Party)                                                                            or


                                                                                                                                               and
                                      (Indicate Citizenship of Parties in Item III)




                            (Place an X in One Box Only)




            (Place an X in One Box Only)


                                                                                                             (specify)
                                                                                      (Do not cite jurisdictional statutes unless diversity)
                                28 U.S.C. . § 1332

                                Plaintiff sustained a fourth degree perineal laceration not recognized nor treated appropriately.

                                                                                       >75,000

                                   (See instructions):



September 24, 2019                                           /s/ David R Morantz #22431
Case 2:19-cv-02578-CM-JPO Document 2 Filed 09/24/19 Page 2 of 2
